UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                         )
RONALD L. WHITE et al.,                  )
                                         )
               Plaintiffs,               )
                                         )
       v.                                )          Civil Action No. 14-0478 (PLF)
                                         )
TOM VILSACK, Secretary,                  )
United States Department of Agriculture, )
                                         )
               Defendant.                )
___________________________________ )


                                            ORDER

               For the reasons set forth in the accompanying Memorandum Opinion issued this

same day, it is hereby

               ORDERED that the defendant’s motion [Dkt. No. 4] to dismiss the plaintiffs’

complaint is GRANTED; and it is

               FURTHER ORDERED that this case is DISMISSED WITH PREJUDICE.

The Clerk of the Court shall remove this case from the Court’s docket. This is a final appealable

order. See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                    /s/__________________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: February 19, 2015